894 So. 2d 1085 (2005)
Hal Lee LEWIS, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 1D03-1369.
District Court of Appeal of Florida, First District.
March 8, 2005.
Nancy A. Daniels, Public Defender; A. Victoria Wiggins, Assistant Public Defender, Tallahassee, for Appellant.
Charlie Crist, Attorney General; Sheron Wells, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant, Hal Lee Lewis, Jr., appeals the sentence imposed on his conviction of aggravated assault with a deadly weapon, arguing that the trial court failed to grant him credit for time he previously served in boot camp upon the revocation of his probation. We agree.
Following his no contest plea to the charge of aggravated assault with a deadly weapon, the trial court sentenced appellant to one year of community control followed by two years of probation. The trial court subsequently revoked appellant's probation and sentenced him to twenty months in prison with a recommendation that he *1086 be placed in the Department of Corrections' boot camp program. Appellant successfully completed boot camp, and the trial court modified his prison sentence by placing him on probation. The trial court later revoked appellant's probation a second time and sentenced him to five years in prison with credit for 111 days served in county jail. As the State concedes, appellant should have been granted prison credit on the sentence imposed on his violation of probation for the time he spent in boot camp. See Atkinson v. State, 860 So. 2d 982, 984 (Fla. 1st DCA 2003) (stating that defendants are always entitled to prison credit for time previously served upon violating the probationary portion of a split sentence).
We, therefore, REVERSE appellant's sentence and REMAND the cause for the trial court to grant appellant appropriate prison credit.
WOLF, C.J., BARFIELD and LEWIS, JJ., concur.